Citation Nr: 0512603	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial separate ratings for bilateral 
tinnitus, currently rated as 10 percent disabling as single 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1962 to August 
1965.

This appeal is from May and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) acting as agency of original 
jurisdiction (AOJ) in this case.  The former rating decision 
granted service connection, in pertinent part, for bilateral 
tinnitus, the latter denied service connection for bilateral 
pes planus.  The veteran's February 2003 statement seeking 
separate rating for right- and left-sided tinnitus amounted 
to a disagreement with the initial disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will defer action on the tinnitus issue in this 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
United States Department of Veterans Affairs (VA) disagrees 
with the Court's decision in Smith and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, Diagnostic Code, to perform 
further development of the claim for service connection for 
pes planus.  VA will notify you if further action is required 
on your part.


REMAND

It appears that evidence of record before the AOJ in July 
2002 is not now of record.

In June 2002, the veteran submitted evidence in support of 
his claim for service connection for pes planus, including, 
he wrote, VA outpatient records.  The July 2002 rating 
decision and the August 2003 statement of the case (SOC) both 
report review of VA outpatient treatment reports of August 
18, 2002.  These reports are not in the claims file.  The 
referenced reports post-date the veteran's submission, which 
also contains no VA treatment records.  It is indiscernible 
from the record whether the file is missing one or more than 
one report or batch of reports.

The rating decision found that the veteran's pes planus could 
not have been aggravated in service, because there is no 
record of an injury of the feet.  Inherent in this conclusion 
is a medical opinion that injury is the only mechanism of 
aggravation of pes planus.  This medical conclusion is not 
explained in terms of independent medical evidence of record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran has not had a VA examination in connection with 
this claim.  He has submitted a private podiatric report 
supportive of his claim.  Service records noted pes planus on 
entrance.  VA records, as noted, are missing.  In light of 
all this, the veteran is entitled to a VA examination.  
38 C.F.R. § 3.159(c)(4) (2004.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims 
file the New Port Richey VAOPC records 
the veteran referenced in his June 2002 
informal claim and the VAOPC reports of 
August 18, 2002, referenced in the July 
2002 rating decision and the August 2003 
SOC.  Associate with claims file a 
memorandum explaining any failure to 
locate the apparently missing records.

2.  If the VA outpatient records 
referenced in instruction one (1) cannot 
be located at the AOJ, obtain all 
available records of examination or 
treatment of the veteran's feet from New 
Port Richey VAOPC.

3.  Schedule the veteran for a VA 
podiatric examination, including x ray 
studies if indicated.  Provide the 
examiner with the claims file

?	The examination is to diagnose and 
report the current status of the pes 
planus.

?	Based on review of the service 
medical records, of the June 2003 
report of Dr. Bennett, and of any 
other available clinical evidence, 
and current clinical history and 
examination, the examiner is to 
report an opinion whether there is a 
less than, equal to, or greater than 
50 percent probability that the 
current status pes planus represents 
aggravation of pes planus in service 
with elaboration of the reason for 
the opinion.

4.  Readjudicate the claim for service 
connection for pes planus.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




